DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 8, 2020 has been entered.

Status of Claims
As a result of the RCE on December 8, 2020, claims 1, 10 ,12, 15, 24, 26, 28-31 and 33-36 are pending. No claims have been amended since the last stage of prosecution. Claims 2-9, 11, 13, 14, 16-23, 25, 27 and 32 are canceled or previously canceled.


Response to Arguments
Applicant's arguments filed December 8, 2020 have been fully considered but they are not persuasive. It is argued that the combination of Karamath (US 2013/0307789 A1) and Hotelling (US 2010/0001973 A1) do not combine to read on the elements of claim 1, specifically that of “the tactile 8 BOE Ref.: X1606775JZ -AT Ref.: 35732-00175PATENTfeedback region is a rectangle... dividing the tactile feedback region into a first tactile feedback .
The Office continues to respectfully disagrees with the above assertions. Karamath clearly shows rectangular tactile feedback regions at Fig. 5B, with different voltages being applied at one column electrode and one row electrode (See also Detailed Description, [0130-0133], “As shown in FIG. 5B, for example, an electrode array 20 is made up of a matrix of column electrodes 21 and row electrodes 23…The operation of the electrode array 20 to generate tactile feedback occurs in general as follows. At least one column electrode receives a first stimulus voltage at a first frequency and at least one row electrode receives a second stimulus voltage at a second frequency”), which, in turn, can be divided into two equal-area right triangles constituting the rectangle (See Fig. 5B; See also alternatively Fig. 7B; diamond shapes are rectangles as well, and divide into right triangles; Detailed Description, [0142-0144]). Furthermore, Karamath as cited teaches different voltages being applied to different areas of the rectangular tactile feedback subregions (Figs. 5A-5B; Detailed Description, [0134-0135], “Referring to FIG. 5B, for example, the operation of the electrode array 20 to generate independent tactile feedback locations at two separate locations--marked as first Region A and second Region B in FIG. 5B--is now described. First, to create a tactile sensation at the first Region A which is located, for example, at the intersection of the second column and the second row, a first stimulus voltage signal, V.sub.C2(f.sub.C2), is applied to the corresponding column electrode 21, and a second stimulus voltage signal, V.sub.R2(f.sub.R2), is applied to the corresponding row electrode 23. The first stimulus voltage signal V.sub.C2 is of magnitude V.sub.C2 and frequency f.sub.C2. The second stimulus voltage signal V.sub.R2 is of magnitude V.sub.R2 and frequency f.sub.R2. Here |V.sub.C2|=|V.sub.R2| and f.sub.C2+.DELTA.f=f.sub.R2 with .DELTA.f<f.sub.R2,f.sub.C2. The area marked Region A indicates where at least one of the column electrode segments 22 of the second column and at least one of the row electrode segments 24 the second row are adjacent. Only in this region can the user 1 experience tactile sensations, since they feel oscillations at the beat frequency .DELTA.f of these two signals. Outside of this region, the oscillations generated in the user's skin are above the perception threshold frequency..Second, to create a tactile sensation at the second area marked Region B, which is located at the intersection of the mth column and nth row, a third stimulus voltage signal, V.sub.Cm, is applied to the mth column and a fourth stimulus voltage signal, V.sub.Rn, is applied to the nth row. The third stimulus voltage signal V.sub.Cm is of magnitude V.sub.Cm and frequency f.sub.Cm. The fourth stimulus voltage signal V.sub.Rn is of magnitude V.sub.Rn and frequency f.sub.Rn. Again, |V.sub.Cm|=|V.sub.Rn| and f.sub.Cm+.delta.f=f.sub.Rn with .delta.f<f.sub.Rn,f.sub.Cm. The result is that the second Region B now also has a detectable tactile signal which may or may not be identical to that of Region A depending on whether the beat frequencies used are different, i.e. whether .DELTA.f=.delta.f. In other words, the first and third, and/or the second and fourth, frequencies may differ such that a first beat frequency .DELTA.f differs from a second beat frequency .delta.f.”). As shown, there are at least four distinct voltage stimulus signals with differing magnitudes and frequencies, being taught by Karamath explicitly. Since the column and row of each of the divided triangular subregions differs, it follows that there are differing voltage signals are being applied to each  (Detailed Description, [0142-0145], “The voltage signal that is formed on the averaging electrode is therefore a superposition of the voltage signals applied to the column and row electrodes. Since the averaging electrode is located above the column and row electrodes, the voltage signal on an averaging electrode may generate oscillations in the skin of a user touching the surface of the tactile feedback device directly above that averaging electrode. Consequently, when the voltage signals applied to the column electrode and row electrode corresponding to the averaging electrode are such that they superpose to create a beat frequency, as described previously, oscillations at the beat frequency will be perceived by the user as tactile sensations… In the manner described above, for example, a first tactile sensation is generated at the area marked as Region A and a second tactile sensation is generated at the area marked as Region B. Accordingly, to generate tactile stimulation at Region A, the second column electrode has a stimulus voltage waveform of V.sub.C2(f.sub.C2) applied to it and the second row electrode has a stimulus voltage waveform of V.sub.R2(f.sub.R2) applied to it. Furthermore, to generate a tactile stimulation at Region B, the fifth column electrode has a stimulus voltage waveform of V.sub.C5(f.sub.C5) applied to it and the fourth row electrode has a stimulus voltage waveform of V.sub.R4(f.sub.R4) applied to it. However, in the area marked as Region C, the stimulus voltage waveforms V.sub.C2(f.sub.C2) and V.sub.R4(f.sub.R4) superimpose and create an undesirable tactile stimulation here. Likewise, in the area marked as Region D, the stimulus voltage waveforms V.sub.C5(f.sub.C5) and V.sub.R2(f.sub.R2) superimpose to create another undesirable tactile stimulation here”).  Thus, Karamath continues to teach the contended feature of “applying a 
The further arguments by Applicant of the exact technical solution between the Instant Invention and Karamath are not relevant because the limitations argued are not present in the claims (Remarks at pg. 9). Thus, the grounds of rejection are mainlined for all pending claims 1, 10 ,12, 15, 24, 26, 28-31 and 33-36. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 10, 12, 15, 24, 26, 28-31 and 33-36 are rejected under 35 U.S.C. 103 as being unpatentable over Karamath, United States Patent Application Publication No. US 2013/0307789 A1, in view of Hotelling, United States Patent Application Publication No. US 2010/0001973 A1.

Regarding claim 1, Karamath discloses (Karamath, Abstract) h comprise a plurality of touch drive electrodes and a plurality of touch sensing electrodes (Fig. 5B, Detailed Description, [0129-133]; Fig. 1, Summary, [0012], “Accordingly, aspects of the invention include a tactile feedback actuator. The tactile feedback actuator includes a first electrode and a second electrode separated by a gap, and a surface layer above the first and second electrodes.”), the drive method comprising:
applying a square-wave signal to the plurality of touch drive electrodes (Detailed Description, [0161-0162], “A column multiplexer circuit 110 is connected to the column electrodes 101 and includes column multiplexer switches 111 that connect the column electrodes 101 to actuator column signal lines 112 during the first period and to touch panel drive (voltage stimulus) signals 113 during a second period.”; See next Detailed Description, [0125], “…applied voltage signals are therefore not limited to sinusoids but may be square, triangular or any arbitrary periodic waveform”) and setting the plurality of touch sensing electrodes to a floating state within the first time interval (Fig. 7B; Detailed Description, [0142-0143], “In this regard, the averaging electrodes 85 are electrically floating and form a capacitive divider between the column electrode segments and row electrode segments its overlaps”);
determining a touch location of a touch (Fig. 14, See inter alia, Detailed Description, [0172], “When a user touches the surface of the haptic touch-screen device 200, the touch panel controller 203 detects a change in the output of the touch panel 204 and determines the location of the touch using conventional techniques.. The host device 207 determines whether the user has touched a region of the surface of the device corresponding to a virtual object that is associated with tactile sensations. When the user touches the surface of the haptic touch-screen device 200 in a region that is associated with tactile sensations (for example a virtual button or scroll-bar), the host device 207 signals the tactile controller 205 to activate the tactile feedback actuator 206 by providing voltage stimulus signals to the electrode array of the actuator 206”); 
determining a movement direction of the touch (Detailed Description, [0121-0127], “…alternatively, may result in the modulation of a frictional force F.sub.f(t) the user experiences as the finger is moved across the surface of the device… Furthermore, the perceived strength of tactile sensation decreases away from the electrode gap such that as the finger moves away from the region 16 to a distance approaching the tactile resolution of the finger (approximately 2 mm), the user does not experience the superimposed signal and perceives no tactile sensations.”; See also Fig. 4 and Fig. 5B, a movement away from the tactile region is necessarily  towards at least one edge of the rectangular touch apparatus);
 determining a tactile feedback region based on the touch location and the movement direction (Detailed Description, [0127], “Furthermore, the perceived strength of tactile sensation decreases away from the electrode gap such that as the finger moves away from the region 16 to a distance approaching the tactile resolution of the finger (approximately 2 mm), the user does not experience the superimposed signal and perceives no tactile sensations.”; Detailed Description, [0172], “The host device 207 determines whether the user has touched a region of the surface of the device corresponding to a virtual object that is associated with tactile sensations. When the user touches the surface of the haptic touch-screen device 200 in a region that is associated with tactile sensations (for example a virtual button or scroll-bar), the host device 207 signals the tactile controller 205 to activate the tactile feedback actuator 206 by providing voltage stimulus signals to the electrode array of the actuator 206”), wherein a shape of the tactile feedback region is a rectangle (Fig. 5B; Detailed Description, [0130], “As shown in FIG. 5B, for example, an electrode array 20 is made up of a matrix of column electrodes 21 and row electrodes 23. Each column electrode is formed by a series of interconnected column electrode segments 22. Each column electrode may be uniquely addressed with its own voltage stimulus signal (V.sub.C1, V.sub.C2 . . . V.sub.Cm). Similarly, each row electrode is formed by a series of interconnected row electrode segments 24, and each row electrode may be uniquely addressed with its own voltage stimulus signal (V.sub.R1, V.sub.R2 . . . V.sub.Rn). In this manner, each column electrode and each row electrode is separately addressable with a respective voltage stimulus. The column electrode segments 22 and row electrode segments 24 may from a tessellating pattern. The column and row electrode segments 22, 24 may be of rectangular shape or of any other regular tessellating pattern, such as for example a diamond shape”), 
dividing the tactile feedback region into a first tactile feedback subregion and a second tactile feedback subregion (Detailed Description, [0172], “The tactile sensation is provided at only the specific location corresponding to the region in which the user has touched the surface of the device. If the user touches the surface of the haptic touch-screen device 200 at more than one point, for example with more than one finger, then the tactile controller 205 may apply voltage stimulus signals to generate tactile sensations at multiple and specific locations on the surface of the device”), wherein the shapes of the first tactile feedback subregion and the second tactile feedback subregion are two equal-area right triangles constituting the rectangle, and wherein the touch location is positioned at a right angle of the first tactile feedback subregion or the second tactile feedback subregion (See inter alia, Figs. 5B, 6, 7B, showing different types of patterns, Region A and Region B can be set to different portions of the electrodes including the claimed equal-area right triangles, e.g. a rectangle divided diagonally or a diamond horizontally. A touch location can be on the corner; See also Detailed Description, [0127], “Thus, in region 16 close to the electrode gap 15, the finger perceives the beat component, .DELTA.f=f.sub.2-f.sub.1=100 Hz, of the superimposed signal. Furthermore, the perceived strength of tactile sensation decreases away from the electrode gap such that as the finger moves away from the region 16 to a distance approaching the tactile resolution of the finger (approximately 2 mm), the user does not experience the superimposed signal and perceives no tactile sensations.”); and
 applying the first voltage signal having the first frequency and the first amplitude to a touch drive electrode in the tactile feedback region, applying a third voltage signal having a third frequency and a third amplitude to a touch sensing electrode in the first tactile feedback subregion, and applying a fourth voltage signal having a fourth frequency and a fourth amplitude to a touch sensing electrode in the second tactile feedback subregion within the second time interval (Figs. 5A-5B; Detailed Description, [0134-0135], “Referring to FIG. 5B, for example, the operation of the electrode array 20 to generate independent tactile feedback locations at two separate locations--marked as first Region A and second Region B in FIG. 5B--is now described. First, to create a tactile sensation at the first Region A which is located, for example, at the intersection of the second column and the second row, a first stimulus voltage signal, V.sub.C2(f.sub.C2), is applied to the corresponding column electrode 21, and a second stimulus voltage signal, V.sub.R2(f.sub.R2), is applied to the corresponding row electrode 23. The first stimulus voltage signal V.sub.C2 is of magnitude V.sub.C2 and frequency f.sub.C2. The second stimulus voltage signal V.sub.R2 is of magnitude V.sub.R2 and frequency f.sub.R2. Here |V.sub.C2|=|V.sub.R2| and f.sub.C2+.DELTA.f=f.sub.R2 with .DELTA.f<f.sub.R2,f.sub.C2. The area marked Region A indicates where at least one of the column electrode segments 22 of the second column and at least one of the row electrode segments 24 the second row are adjacent. Only in this region can the user 1 experience tactile sensations, since they feel oscillations at the beat frequency .DELTA.f of these two signals. Outside of this region, the oscillations generated in the user's skin are above the perception threshold frequency..Second, to create a tactile sensation at the second area marked Region B, which is located at the intersection of the mth column and nth row, a third stimulus voltage signal, V.sub.Cm, is applied to the mth column and a fourth stimulus voltage signal, V.sub.Rn, is applied to the nth row. The third stimulus voltage signal V.sub.Cm is of magnitude V.sub.Cm and frequency f.sub.Cm. The fourth stimulus voltage signal V.sub.Rn is of magnitude V.sub.Rn and frequency f.sub.Rn. Again, |V.sub.Cm|=|V.sub.Rn| and f.sub.Cm+.delta.f=f.sub.Rn with .delta.f<f.sub.Rn,f.sub.Cm. The result is that the second Region B now also has a detectable tactile signal which may or may not be identical to that of Region A depending on whether the beat frequencies used are different, i.e. whether .DELTA.f=.delta.f. In other words, the first and third, and/or the second and fourth, frequencies may differ such that a first beat frequency .DELTA.f differs from a second beat frequency .delta.f.”).  

Karamath does not explicitly disclose wherein the touch apparatus is a mutual-capacitance touch apparatus.
Hotelling, in a similar field of endeavor, discloses a drive method for driving a touch apparatus wherein the touch apparatus is a mutual-capacitance touch apparatus (Detailed Description, [0088]).
It would have been obvious to one of ordinary skill in the art to have modified the drive method of Karamath for its implementation into a mutual-capacitance touch apparatus, in such a way to also provide “determining a movement direction of the touch towards an edge of the mutual;-capacitance touch apparatus”. The motivation to combine these arts is to gain the benefits of tactile feedback sensing into a known type of touch sensing within touch devices (Background, Hotelling, [0004]). Thus such a modification is the result of applying a known technique to a known device ready for improvement to yield predictable results.

Regarding claim 10, Karamath discloses a drive method for driving a touch apparatus comprising a plurality of touch electrodes (Fig. 1, Summary, [0012], “Accordingly, aspects of the invention include a tactile feedback actuator. The tactile feedback actuator includes a first electrode and a second electrode separated by a gap, and a surface layer above the first and second electrodes.”), the drive method comprising: 
applying a touch detection signal to the touch electrodes within a first time interval (Detailed Description, [0161-0162], “A column multiplexer circuit 110 is connected to the column electrodes 101 and includes column multiplexer switches 111 that connect the column electrodes 101 to actuator column signal lines 112 during the first period and to touch panel drive (voltage stimulus) signals 113 during a second period.”; See next Detailed Description, [0125], “…applied voltage signals are therefore not limited to sinusoids but may be square, triangular or any arbitrary periodic waveform”; See also Detailed Description, [0171-0172]); 
determining a touch location of a touch (Fig. 14, See inter alia, Detailed Description, [0172], “When a user touches the surface of the haptic touch-screen device 200, the touch panel controller 203 detects a change in the output of the touch panel 204 and determines the location of the touch using conventional techniques.. The host device 207 determines whether the user has touched a region of the surface of the device corresponding to a virtual object that is associated with tactile sensations. When the user touches the surface of the haptic touch-screen device 200 in a region that is associated with tactile sensations (for example a virtual button or scroll-bar), the host device 207 signals the tactile controller 205 to activate the tactile feedback actuator 206 by providing voltage stimulus signals to the electrode array of the actuator 206”);
determining a movement direction of the touch (Detailed Description, [0121-0127], “…alternatively, may result in the modulation of a frictional force F.sub.f(t) the user experiences as the finger is moved across the surface of the device… Furthermore, the perceived strength of tactile sensation decreases away from the electrode gap such that as the finger moves away from the region 16 to a distance approaching the tactile resolution of the finger (approximately 2 mm), the user does not experience the superimposed signal and perceives no tactile sensations.”; See also Fig. 4 and Fig. 5B, a movement away from the tactile region is necessarily  towards at least one edge of the rectangular touch apparatus);
 determining a tactile feedback region based on the touch location and the movement direction (Detailed Description, [0127], “Furthermore, the perceived strength of tactile sensation decreases away from the electrode gap such that as the finger moves away from the region 16 to a distance approaching the tactile resolution of the finger (approximately 2 mm), the user does not experience the superimposed signal and perceives no tactile sensations.”; Detailed Description, [0172], “The host device 207 determines whether the user has touched a region of the surface of the device corresponding to a virtual object that is associated with tactile sensations. When the user touches the surface of the haptic touch-screen device 200 in a region that is associated with tactile sensations (for example a virtual button or scroll-bar), the host device 207 signals the tactile controller 205 to activate the tactile feedback actuator 206 by providing voltage stimulus signals to the electrode array of the actuator 206”), wherein the tactile feedback region is a rectangle extending from the touch location towards the movement direction (Fig. 5B; Detailed Description, [0130-135], “As shown in FIG. 5B, for example, an electrode array 20 is made up of a matrix of column electrodes 21 and row electrodes 23. Each column electrode is formed by a series of interconnected column electrode segments 22. Each column electrode may be uniquely addressed with its own voltage stimulus signal (V.sub.C1, V.sub.C2 . . . V.sub.Cm). Similarly, each row electrode is formed by a series of interconnected row electrode segments 24, and each row electrode may be uniquely addressed with its own voltage stimulus signal (V.sub.R1, V.sub.R2 . . . V.sub.Rn). In this manner, each column electrode and each row electrode is separately addressable with a respective voltage stimulus. The column electrode segments 22 and row electrode segments 24 may from a tessellating pattern. The column and row electrode segments 22, 24 may be of rectangular shape or of any other regular tessellating pattern, such as for example a diamond shape”); 
(Detailed Description, [0172], “The tactile sensation is provided at only the specific location corresponding to the region in which the user has touched the surface of the device. If the user touches the surface of the haptic touch-screen device 200 at more than one point, for example with more than one finger, then the tactile controller 205 may apply voltage stimulus signals to generate tactile sensations at multiple and specific locations on the surface of the device”), wherein the first tactile feedback subregion and the second tactile feedback subregion are two equal-area right triangles constituting the rectangle, and wherein the touch location is positioned an undivided right angle of the rectangle (See inter alia, Figs. 5B, 6, 7B, showing different types of patterns, Region A and Region B can be set to different portions of the electrodes including the claimed equal-area right triangles, e.g. a rectangle divided diagonally or a diamond horizontally. A touch location can be on the corner; See also Detailed Description, [0127], “Thus, in region 16 close to the electrode gap 15, the finger perceives the beat component, .DELTA.f=f.sub.2-f.sub.1=100 Hz, of the superimposed signal. Furthermore, the perceived strength of tactile sensation decreases away from the electrode gap such that as the finger moves away from the region 16 to a distance approaching the tactile resolution of the finger (approximately 2 mm), the user does not experience the superimposed signal and perceives no tactile sensations.”); and
 applying a third voltage signal having a third amplitude to a touch electrode in the first tactile feedback subregion and applying a fourth voltage signal having a fourth amplitude to a touch electrode in the second tactile feedback subregion within the second time interval Figs. 5A-5B; Detailed Description, [0134-0135], “Referring to FIG. 5B, for example, the operation of the electrode array 20 to generate independent tactile feedback locations at two separate locations--marked as first Region A and second Region B in FIG. 5B--is now described. First, to create a tactile sensation at the first Region A which is located, for example, at the intersection of the second column and the second row, a first stimulus voltage signal, V.sub.C2(f.sub.C2), is applied to the corresponding column electrode 21, and a second stimulus voltage signal, V.sub.R2(f.sub.R2), is applied to the corresponding row electrode 23. The first stimulus voltage signal V.sub.C2 is of magnitude V.sub.C2 and frequency f.sub.C2. The second stimulus voltage signal V.sub.R2 is of magnitude V.sub.R2 and frequency f.sub.R2. Here |V.sub.C2|=|V.sub.R2| and f.sub.C2+.DELTA.f=f.sub.R2 with .DELTA.f<f.sub.R2,f.sub.C2. The area marked Region A indicates where at least one of the column electrode segments 22 of the second column and at least one of the row electrode segments 24 the second row are adjacent. Only in this region can the user 1 experience tactile sensations, since they feel oscillations at the beat frequency .DELTA.f of these two signals. Outside of this region, the oscillations generated in the user's skin are above the perception threshold frequency..Second, to create a tactile sensation at the second area marked Region B, which is located at the intersection of the mth column and nth row, a third stimulus voltage signal, V.sub.Cm, is applied to the mth column and a fourth stimulus voltage signal, V.sub.Rn, is applied to the nth row. The third stimulus voltage signal V.sub.Cm is of magnitude V.sub.Cm and frequency f.sub.Cm. The fourth stimulus voltage signal V.sub.Rn is of magnitude V.sub.Rn and frequency f.sub.Rn. Again, |V.sub.Cm|=|V.sub.Rn| and f.sub.Cm+.delta.f=f.sub.Rn with .delta.f<f.sub.Rn,f.sub.Cm. The result is that the second Region B now also has a detectable tactile signal which may or may not be identical to that of Region A depending on whether the beat frequencies used are different, i.e. whether .DELTA.f=.delta.f. In other words, the first and third, and/or the second and fourth, frequencies may differ such that a first beat frequency .DELTA.f differs from a second beat frequency .delta.f.”),  
wherein the first time interval and the second time interval are alternated but not overlapped   (see Detailed Description, [0161-0162], “Since the touch panel signals are of lower voltage than the stimulus signals used to generate tactile feedback and have a frequency much higher that the detection threshold, f.sub.t, no tactile sensations may be perceived due to the touch panel operation”). 

Karamath does not explicitly disclose wherein the touch apparatus is a self-capacitance touch apparatus.
Hotelling, in a similar field of endeavor, discloses a drive method for driving a touch apparatus wherein the touch apparatus is a self-capacitance touch apparatus (Detailed Description, [0088], “It is also possible to use each region independently to measure self-capacitance”).
It would have been obvious to one of ordinary skill in the art to have modified the drive method of Karamath for its implementation into a self-capacitance touch apparatus, in such a way to also provide “determining a movement direction of the touch towards an edge of the self-capacitance touch apparatus”. The motivation to combine these arts is to gain the benefits of tactile feedback sensing into a known type of touch sensing within touch devices (Background, Hotelling, [0004], Detailed Description, [0101]). Thus such a modification is the result of applying a known technique to a known device ready for improvement to yield predictable results.

Regarding claim 12, Karamath and Hotelling discloses every element of claim 1, and Karamath discloses at least one processor (Fig.11, touch panel controller, #125), and at least one memory storing a computer program (Fig. 14, it inherent there is a memory storing a computer program; See Paragraph [0175] for industrial applicability into various devices), wherein the touch apparatus is configured to, when the computer program is executed by the at least one processor, perform actions of claim 1. Thus, this claim is rejected in the same manner for a drive method for a mutual-capacitance touch apparatus with the combination of Karamath and Hotelling. 

(See inter alia, Fig. 14, display, #202; and Detailed Description, [0171-0175]),. And thereby this claim is rejected in the same manner for a mutual-capacitance touch apparatus with the combination of Karamath and Hotelling. 

Regarding claim 24, Karamath and Hotelling discloses every element of claim 10 and Karamath discloses at least one processor (Fig.11, touch panel controller, #125), and at least one memory storing a computer program (Fig. 14, it inherent there is a memory storing a computer program; See Paragraph [0175] for industrial applicability into various devices), wherein the touch apparatus is configured to, when the computer program is executed by the at least one processor, perform actions of claim 10. Thus, this claim is rejected in the same manner for a drive method for a self-capacitance touch apparatus with the combination of Karamath and Hotelling. 

Regarding claim 26, Karamath and Hotelling discloses every element of claim 1 and Karamath further discloses wherein the first tactile feedback subregion and the second tactile feedback subregion are arranged along the movement direction of the touch (Fig. 14, See inter alia, Detailed Description, [0172], “When a user touches the surface of the haptic touch-screen device 200, the touch panel controller 203 detects a change in the output of the touch panel 204 and determines the location of the touch using conventional techniques.. The host device 207 determines whether the user has touched a region of the surface of the device corresponding to a virtual object that is associated with tactile sensations. When the user touches the surface of the haptic touch-screen device 200 in a region that is associated with tactile sensations (for example a virtual button or scroll-bar), the host device 207 signals the tactile controller 205 to activate the tactile feedback actuator 206 by providing voltage stimulus signals to the electrode array of the actuator 206”; Detailed Description, [0121-0127]; a movement direction parallel to the touch regions of Fig. 4 would read upon “arranged along the moment direction”, e.g. horizontal or vertical).  
Thus, it would have remained obvious to have combined Karamath and Hotelling in the same manner as described in claim 1.

Regarding claim 27, Karamath and Hotelling discloses every element of claim 1 and Karamath further discloses wherein the tactile feedback region is one of: a rectangle, a circle, an ellipse, and a rhombus (Detailed Description, [0128-0130], “In accordance with the above features, therefore, a tactile feedback actuator generally includes a first electrode 11 and a second electrode 12 separated by a gap 15, and a surface layer 10 (see, e.g., FIG. 1) above the first and second electrodes...The column and row electrode segments 22, 24 may be of rectangular shape or of any other regular tessellating pattern, such as for example a diamond shape”; See Figs. 4 and 5B, rectangular shapes are depicted).  
Thus, it would have remained obvious to have combined Karamath and Hotelling in the same manner as described in claim 1.

Regarding claim 28, Karamath and Hotelling discloses every element of claim 1 and Karamath further discloses wherein the tactile feedback region comprises more than one touch drive electrode and more than one touch sensing electrode (Fig. 4 and Fig. 5B; Detailed Description, 0134-0135]; Examiner’s note—under BRI, although the examples provide regions A/B with one drive electrode, and one sense electrode, it is possible to group multiple regions together as “the tactile feedback region”).  
Thus, it would have remained obvious to have combined Karamath and Hotelling in the same manner as described in claim 1.

Regarding claim 29, Karamath and Hotelling discloses every element of claim 16 and claim 29 contains similar additional limitations as that of claim 26 and is rejected under the same reasoning with the combination of Karamath and Hotelling. 

Regarding claim 30, Karamath and Hotelling discloses every element of claim 16 and claim 30 contains similar additional limitations as that of claim 28 and is rejected under the same reasoning with the combination of Karamath and Hotelling. 

Regarding claim 31, Karamath and Hotelling discloses every element of claim 10 and claim 31 contains similar additional limitations as that of claim 26 and is rejected under the same reasoning with the combination of Karamath and Hotelling. 

Regarding claim 33, Karamath and Hotelling discloses every element of claim 10 and claim 33 contains similar additional limitations as that of claim 27 and is rejected under the same reasoning with the combination of Karamath and Hotelling. 

Regarding claim 34, Karamath and Hotelling discloses every element of claim 33, and Karamath further discloses wherein the tactile feedback region comprises 20 touch electrodes (Fig. 4 and Fig. 5B; Detailed Description, [0134-0135]; Examiner’s note—under BRI, although the examples provide regions A/B with one drive electrode and one sense electrode, it is possible to group multiple regions together to create a rectangle with exactly 20 total touch electrodes).  



Regarding claim 36, Karamath and Hotelling discloses every element of claim 11 and claim 36 contains similar additional limitations as that of claim 28 and is rejected under the same reasoning with the combination of Karamath and Hotelling. 


















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KWIN XIE whose telephone number is (571)272-7812.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571)272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KWIN XIE/Primary Examiner, Art Unit 2626